 Case 2:97-cr-80235-AJT ECF No. 1122, PageID.840 Filed 10/05/20 Page 1 of 20




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


  UNITED STATES OF AMERICA,

         Plaintiff,                          Case No. 97-CR- 80235
         v.                                  HON. Arthur J. Tarnow
  JOHN BASS,

         Defendant.
                                     /


              GOVERNMENT’S OPPOSITION TO DEFENDANT’S
               MOTION TO REDUCE SENTENCE (Doc. # 1117)


  John Bass is a murderer and a drug dealer, sentenced to two

concurrent life terms in prison. Bass and accomplices shot a man to

death and then set fire to his car, immolating the body. For nearly a

decade, Bass also ran a violent narcotics operation spanning three

states. During the past four years of his incarceration, he has been

disciplined for fighting and for being insolent to prison staff. Bass

was—and remains—a danger to the community.

  Bass began serving his sentence on March 22, 2004. He now moves

for compassionate release under 18 U.S.C. § 3582(c)(1)(A). His motion

should be denied.
                                         1
 Case 2:97-cr-80235-AJT ECF No. 1122, PageID.841 Filed 10/05/20 Page 2 of 20




  Bass does not satisfy the substantive requirements for

compassionate release. “[T]he mere existence of Covid-19 in society and

the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release.” United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020). Although Bass’s heightened risk from

Covid-19 based on his obesity establishes him as medically eligible for

release under § 1B1.13(1)(A) & cmt. n.1(A), he is not otherwise eligible

for release. Because of his history of murder, drug dealing, arson, and

other violent acts, Bass is a danger to the community, which precludes

release under USSG § 1B1.13(2). Bass is also ineligible because his

justification for release is not “compelling.” Finally, the § 3553(a)

factors—which the Court must also consider under § 3582(c)(1)(A)— do

not support release; Bass’s extreme violent and anti-social history

outweighs any conceivable countervailing factors.

  Significantly, FCI McKean—the facility at which Bass is held—has

not had a single inmate contract COVID-19 at that facility. FCI

McKean currently has a population of 786 inmates, although it typically

averages around 1,200. As of October 5, 2020, 182 inmates at FCI

McKean have been tested for COVID-19. One of those tests is pending.


                                     2
 Case 2:97-cr-80235-AJT ECF No. 1122, PageID.842 Filed 10/05/20 Page 3 of 20




Four inmates tested positive at other facilities before recovering and

being transferred to FCI McKean. None of the facility’s staff members

have tested positive.

  Especially given the Bureau of Prisons’ efforts to reduce the spread of

COVID-19—and “the legitimate concerns about public safety” from

releasing inmates who might “return to their criminal activities,”

Wilson, 961 F.3d at 845—the Court should deny Bass’s motion for

compassionate release.

                               Background

  Beginning in the 1980s and continuing into the 1990s, John Bass ran

a crack cocaine business spanning Michigan, Indiana and Ohio. United

States v. Bass, 460 F.3d 830, 832 (2006). Bass was convicted of

conspiracy to distribute cocaine and of the murder of Armenty Sheldon.

Id. at 834. Bass, along with an associate, murdered Sheldon by firing

handguns into his parked car. Id. Associates of Bass then set Sheldon’s

car on fire. Id. This Court sentenced Bass to two concurrent life

sentences. Judgement, ECF No. 1047, PageID.335.

  Bass’s violent history extends beyond the offenses of his convictions.

Trial testimony emphasized the violence of Bass’s drug trafficking


                                     3
    Case 2:97-cr-80235-AJT ECF No. 1122, PageID.843 Filed 10/05/20 Page 4 of 20




organization. Witnesses described beatings to enforce discipline as

routine. Presentence Investigation Report (PSR), ¶¶ 14-15. An associate

of Bass’s testified that he survived Bass shooting him in the chest,

dousing him with alcohol, and setting him on fire. Id. at ¶ 15. Witnesses

also testified that Bass ordered the murder of his own brother—

although Bass was acquitted of that killing. Bass, 460 F.3d at 832.

     Bass’s prior criminal history includes arson, breaking and entering,

and receiving stolen property. PSR, ¶¶ 51-59. Since incarcerated, he has

been disciplined for fighting and insubordination, with both of these

incidents occurring in 2017. Discipline Report, Exhibit 1.

     Bass began serving two concurrent life sentences on March 22, 2004,

and he is currently incarcerated at FCI McKean in Pennsylvania. He is

51 years old. Bass has now moved for compassionate release, citing his

medical conditions and the Covid-19 pandemic. His only underlying

COVID-19 CDC risk condition is obesity, as his BMI exceeds 40.1 See


1 In his motion, Bass claims to be asthmatic, to have suffered from a recent acute respiratory illness,
and to utilize a C-pap machine—but these claims are not supported by his medical records. See 2019
and 2020 Medical Records, Exhibits 2 and 3 (filed under seal). He also claims to be diabetic, but his
medical records reveal that he is merely at risk for diabetes. See 2020 Medical Records, Exhibit 3 at
69. Bass also claims to have high cholesterol, but his records do not support this as a COVID-19 risk
factor. Id. at 68. Finally, while medical records support his claim to have high blood pressure, this is
not factor definitively recognized as high risk by the CDC, and the records describe Bass’s blood
pressure as controlled by medication. Id at 4; see also United States v. Urrabazo-Maldonado, No. 20-
3727, 2020 U.S. App. LEXIS 29873, *4–*5 (6th Cir. Sep. 17, 2020) (explaining that neither
hypertension nor asthma is a confirmed risk factor for COVID-19)
                                                   4
 Case 2:97-cr-80235-AJT ECF No. 1122, PageID.844 Filed 10/05/20 Page 5 of 20




2019 and 2020 Medical Records, Exhibits 2 and 3 (filed under seal).

Bass has exhausted his administrative remedies prior to seeking

release from the Court.

                                Argument

I.     The Court should deny Bass’s motion for compassionate
       release.

     Bass’s motion for a reduced sentence should be denied. A district

court has “no inherent authority . . . to modify an otherwise valid

sentence.” United States v. Washington, 584 F.3d 693, 700 (6th Cir.

2009). Rather, a district court’s authority to modify a defendant’s

sentence is “narrowly circumscribed.” United States v. Houston, 529

F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory exception,

a district court “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are

narrow. United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001).

Compassionate release under 18 U.S.C. § 3582(c)(1)(A) is equally

narrow.

     A defendant must show “extraordinary and compelling reasons” for

compassionate release, and release must be “consistent with” the

Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A).

                                     5
 Case 2:97-cr-80235-AJT ECF No. 1122, PageID.845 Filed 10/05/20 Page 6 of 20




As with the identical language in § 3582(c)(2), compliance with the

policy statements incorporated by § 3582(c)(1)(A) is mandatory. See

Dillon v. United States, 560 U.S. 817 (2010); United States v. Jackson,

751 F.3d 707, 711 (6th Cir. 2014). To qualify, a defendant must have a

medical condition, age-related issue, family circumstance, or other

reason that satisfies the criteria in USSG § 1B1.13(1)(A) & cmt. n.1,

and he must “not [be] a danger to the safety of any other person or to

the community,” USSG § 1B1.13(2).

  In addition, even if a defendant is eligible for compassionate release,

a district court may not grant the motion unless the factors in 18 U.S.C.

§ 3553(a) support release. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As

at sentencing, those factors require the district court to consider the

defendant’s history and characteristics, the seriousness of the offense,

the need to promote respect for the law and provide just punishment for

the offense, general and specific deterrence, and the protection of the

public. 18 U.S.C. § 3553(a).

     A.    Bass is not eligible for compassionate release

  Congress tasked the Sentencing Commission with “describ[ing] what

should be considered extraordinary and compelling reasons for [a]


                                     6
 Case 2:97-cr-80235-AJT ECF No. 1122, PageID.846 Filed 10/05/20 Page 7 of 20




sentence reduction” under § 3582(c)(1)(A), as well as developing “the

criteria to be applied and a list of specific examples” for when release is

permitted. 28 U.S.C. § 994(t). The compassionate-release statute thus

permits a sentence reduction only when “consistent with” the

Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A).

  Because the Sentencing Commission fulfilled Congress’s directive in

USSG § 1B1.13, compliance with that policy statement is mandatory for

any defendant seeking compassionate release under § 3582(c)(1)(A). The

Supreme Court has already reached the same conclusion for compliance

with USSG § 1B1.10 under 18 U.S.C. § 3582(c)(2), based on the

statutory language there. Dillon v. United States, 560 U.S. 817, 827

(2010). And the statutory language in § 3582(c)(1)(A) is identical to the

language in § 3582(c)(2). Compare § 3582(c)(1)(A) (requiring that “such

a reduction is consistent with applicable policy statements issued by the

Sentencing Commission”), with § 3582(c)(2) (same). When Congress

uses the same language in the same statute, it must be interpreted in

the same way. United States v. Marshall, 954 F.3d 823, 830 (6th Cir.

2020). In both contexts, then, the Sentencing Commission’s restraints

“on a district court’s sentence-reduction authority [are] absolute.”


                                     7
 Case 2:97-cr-80235-AJT ECF No. 1122, PageID.847 Filed 10/05/20 Page 8 of 20




United States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014) (citing

Dillon, 560 U.S. 817); accord United States v. Saldana, 807 F. App’x

816, 819–20 (10th Cir. 2020).

  The First Step Act did not change that. It amended only who could

move for compassionate release under § 3582(c)(1)(A). It did not amend

the substantive requirements for release. Saldana, 807 F. App’x at 819–

20. Section 1B1.13 remains binding.

  Section 1B1.13 cabins compassionate release to a narrow group of

non-dangerous defendants who are most in need. That policy statement

limits “extraordinary and compelling reasons” to four categories: (1) the

inmate’s medical condition; (2) the inmate’s age; (3) the inmate’s family

circumstances; and (4) other reasons “[a]s determined by the Director of

the Bureau of Prisons,” which the Bureau of Prisons has set forth in

Program Statement 5050.50. USSG § 1B1.13 cmt. n.1.

  The Covid-19 pandemic does not, by itself, qualify as the type of

inmate-specific condition permitting compassionate release. The Bureau

of Prisons has worked diligently to implement precautionary measures

reducing the risk from Covid-19 to Bass and other inmates. See Wilson

v. Williams, 961 F.3d 829, 833–34 (6th Cir. 2020). Thus, “the mere


                                     8
 Case 2:97-cr-80235-AJT ECF No. 1122, PageID.848 Filed 10/05/20 Page 9 of 20




existence of Covid-19 in society and the possibility that it may spread to

a particular prison alone cannot independently justify compassionate

release, especially considering BOP’s statutory role, and its extensive

and professional efforts to curtail the virus’s spread.” Raia, 954 F.3d at

597; cf. Wilson, 961 F.3d at 845.

  Bass’s medical records, however, establish that he is obese (with a

body-mass index over 40), which the CDC has confirmed is a risk factor

that places a person at increased risk of severe illness from Covid-19.

See CDC Risk Factors (as updated). Given the heightened risk that

Covid-19 poses to someone with obesity, Bass has satisfied the first

eligibility threshold for compassionate release during the pandemic. See

USSG § 1B1.13(1)(A) & cmt. n.1(A).

   But Bass remains ineligible for compassionate release because he is

a danger to the community. Section 1B1.13(2) only permits release if a

“defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” As with the other

requirements in § 1B1.13, this prohibition on releasing dangerous

defendants applies to anyone seeking compassionate release. 18 U.S.C.

§ 3582(c)(1)(A) (requiring that release be “consistent with” § 1B1.13);


                                     9
Case 2:97-cr-80235-AJT ECF No. 1122, PageID.849 Filed 10/05/20 Page 10 of 20




United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020)

(confirming that a released defendant must “not represent a danger to

the safety of any other person or the community”). Although a court

must also evaluate the defendant’s dangerousness when balancing the

§ 3553(a) factors, dangerousness alone is a per se bar to release under

USSG § 1B1.13(2). United States v. Knight, No. 15-20283, 2020 WL

3055987, at *3 (E.D. Mich. June 9, 2020); United States v. Oliver, No.

2:17-cr-20489, 2020 WL 2768852, at *7 (E.D. Mich. May 28, 2020).

  An evaluation of dangerousness under § 3142(g)—which § 1B1.13(2)

references for its dangerousness determination—requires a

comprehensive view of community safety, “a broader construction than

the mere danger of physical violence.” United States v. Cook, 880 F.2d

1158, 1161 (10th Cir. 1989) (per curiam). Indeed, even when considering

pretrial detention under § 3142(g), “[t]he concept of a defendant’s

dangerousness encompasses more than merely the danger of harm

involving physical violence.” United States v. Williams, No. 20-1413,

2020 WL 4000854, at *1 (6th Cir. July 15, 2020) (citing United States v.

Vance, 851 F.2d 166, 169–70 (6th Cir. 1988)). That reasoning applies

even more strongly post-judgment, when the defendant’s presumption


                                    10
Case 2:97-cr-80235-AJT ECF No. 1122, PageID.850 Filed 10/05/20 Page 11 of 20




of innocence has been displaced by a guilty plea or jury’s verdict and

when “the principle of finality” becomes “essential to the operation of

our criminal justice system.” Teague v. Lane, 489 U.S. 288, 309 (1989).

  Section 1B1.13(2) is thus a significant hurdle to release. It bars the

release of violent offenders. It bars the release of most drug dealers,

“even without any indication that the defendant has engaged in

violence.” United States v. Stone, 608 F.3d 939, 947–48 & n.6 (6th Cir.

2010) (“[D]rug trafficking is a serious offense that, in itself, poses a

danger to the community.”); Knight, 2020 WL 3055987, at *3.

  Because Bass’s release would endanger the community, sentence

reduction is prohibited under § 3582(c)(1)(A). Bass is a murderer, a

drug-dealer, and an arsonist. For nearly a decade, he ran a violent

narcotics operation spanning three states, an organization that

routinely enforced discipline with beatings. He reportedly ordered his

own brother killed. Including his murder victim, Bass shot two people

who were then set on fire.

  The statutory criteria and Sixth Circuit case law requires taking

Bass’s conduct before entering prison into account in assessing his

dangerousness should he be released. United States v. Ward, 2020 U.S.


                                     11
Case 2:97-cr-80235-AJT ECF No. 1122, PageID.851 Filed 10/05/20 Page 12 of 20




App. Lexis 30955, No. 20-5743, at *5 (6th Cir. October 1, 2020). As

acknowledged by the fact that this Court, following the recommendation

of the jury, sentenced Bass to life in prison, the violent threat that Bass

poses to the community does not expire with time. Imprisonment has

taken away the opportunity for Bass to further terrorize society, and

nothing in Bass’s record behind bars suggests that this threat has been

erased. Indeed, within the past four years in prison he has been

disciplined for fighting and for being insolent to a prison official. The

danger Bass poses to the community remains plain and present, and

thus he is ineligible for compassionate release.

  Even if § 1B1.13(2) did not apply here, the plain language of the

statute would prohibit releasing Bass. A defendant is only eligible for

compassionate release under the statute if he can demonstrate that

“extraordinary and compelling reasons warrant a reduction.” 18 U.S.C.

§ 3582(c)(1)(A). So his reasons must be “extraordinary”—meaning

exceptional or uncommon. United States v. Shah, No. 16-20457, 2020

WL 1934930, at *2 (E.D. Mich. Apr. 22, 2020) (“exceptional to a very

marked extent”); United States v. Sapp, No. 14-CR-20520, 2020 WL

515935, at *3 (E.D. Mich. Jan. 31, 2020) (“beyond what is usual,


                                     12
Case 2:97-cr-80235-AJT ECF No. 1122, PageID.852 Filed 10/05/20 Page 13 of 20




customary, regular, or common”). They must also be “compelling”—

meaning “so great that irreparable harm or injustice would result if [the

relief] is not granted.” Sapp, 2020 WL 515935, at *3. And they must

“warrant [the] reduction” that the defendant has requested. 18 U.S.C.

§ 3582(c)(1)(A). A defendant’s reasons must satisfy all three criteria to

make him eligible for compassionate release. Id.

  Even assuming the combination of Bass’s morbid obesity and the

Covid-19 pandemic qualify as “extraordinary,” his crimes and

circumstances do not present a “compelling” reason for release. In the

pretrial-release context, the Sixth Circuit has already addressed what

qualifies as a “compelling” reason for release during the Covid-19

pandemic. United States v. McGowan, No. 20-1617, 2020 WL 3867515,

at *2 (6th Cir. July 8, 2020); United States v. Bothra, No. 20-1364, 2020

WL 2611545, at *2 (6th Cir. May 21, 2020). It requires consideration of

(1) the “original grounds” for the defendant’s incarceration; (2) the

“specificity” of his “stated Covid-19 concerns”; (3) the extent to which

the proposed release plan would “mitigate or exacerbate” the

defendant’s risk from Covid-19; and (4) the risk from Covid-19 that the

defendant’s release would pose to others. McGowan, 2020 WL 3867515,


                                    13
Case 2:97-cr-80235-AJT ECF No. 1122, PageID.853 Filed 10/05/20 Page 14 of 20




at *2. The factors are not necessarily weighed equally, or apply in the

same way in each case. Id.

  As the word “compelling” suggests, those factors present a high bar

for release. In Bothra, for instance, the defendant was in his 70s and

“had health issues rendering him more vulnerable to contracting the

virus.” 2020 WL 2611545, at *2. But he was a flight risk, had

participated in a large and complex fraud scheme, and was being

detained at a facility that had very few cases of Covid-19. Id. The Sixth

Circuit held that those circumstances did not present a “compelling”

reason for release. Id.

  This reasoning applies even more strongly here. Bass is two decades

younger than the defendant was in Bothra. The “original grounds” for

Bass’s incarceration were a brutal first-degree murder and leading a

violent drug organization for nearly a decade. Bass was also convicted of

his offenses—not just accused of them, as the pretrial defendant was in

Bothra. So the justice system’s “essential” interest in finality is even

stronger here than it was in Bothra. Teague v. Lane, 489 U.S. 288, 309

(1989). And, similar to Bothra, there are no pending cases of Covid-19

at Bass’s prison facility, FCI McKean. Under the plain meaning of the


                                    14
Case 2:97-cr-80235-AJT ECF No. 1122, PageID.854 Filed 10/05/20 Page 15 of 20




term “compelling,” and the Sixth Circuit’s cases interpreting it, Bass is

ineligible for compassionate release.

  Bass has also not shown that his circumstances “warrant” the sizable

reduction in his murder sentence that he is requesting here. 18 U.S.C.

§ 3582(c)(1)(A)(i). The jury here recommended that Bass receive a

sentence of life in prison, given the heinousness of his offenses. United

States v. Bass, 460 F.3d 830, 839 (6th Cir. 2006). Bass is still only 51

years old, which means that a decision granting him compassionate

release right now would likely take decades off his sentence,

contravening the jury’s decision that Bass should spend even his

waning years (including end-of-life treatment) in prison. A reduction of

that magnitude is not “warrant[ed]” by the combination of Bass’s

obesity and a pandemic that our entire society faces right now. 18

U.S.C. § 3582(c)(1)(A)(i).

     B.    The factors in 18 U.S.C. § 3553(a) strongly weigh
           against compassionate release.

  Even when an inmate has shown “extraordinary and compelling

reasons” and demonstrated that he is not dangerous, he is still not

entitled to compassionate release. Before ordering relief, the Court must

consider the factors set forth in 18 U.S.C. § 3553(a) and determine that

                                    15
Case 2:97-cr-80235-AJT ECF No. 1122, PageID.855 Filed 10/05/20 Page 16 of 20




release is appropriate. See United States v. Knight, No. 15-20283, 2020

WL 3055987, at *3 (E.D. Mich. June 9, 2020) (“The § 3553(a) factors . . .

weigh against his request for compassionate release.”); United States v.

Austin, No. 15-20609, 2020 WL 2507622, at *3–*5 (E.D. Mich. May 15,

2020) (holding that the “[d]efendant’s circumstances do not warrant

compassionate release . . . under 18 U.S.C. § 3553(a)”); United States v.

Murphy, No. 15-20411, 2020 WL 2507619, at *6 (E.D. Mich. May 15,

2020) (denying compassionate release because “the 18 U.S.C. § 3553(a)

sentencing factors do not favor release”); see also United States v.

Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020) (upholding a district

court’s denial of compassionate release based on the § 3553(a) factors).

So even if the Court were to find Bass eligible for compassionate

release, the § 3553(a) factors should still disqualify him.

  The nature and circumstances of Bass’s offense. His history and

characteristics. The need to protect the public. The need for the

sentence imposed to reflect the seriousness of the offense, to promote

respect for the law, to provide just punishment for the offense, and to

afford adequate deterrence. All of these factors weigh against Bass’s

release. Given that his only qualifying medical condition is his obesity


                                    16
Case 2:97-cr-80235-AJT ECF No. 1122, PageID.856 Filed 10/05/20 Page 17 of 20




and that not a single inmate has contracted COVID-19 while

imprisoned at FCI McKean, the statutorily proscribed factors tilt

overwhelmingly against his release.

   John Bass is one of a rare category of offenders—offenders whose

crimes are so severe, whose character is so anti-social that they are

incarcerated for life. Bass’s murder conviction was punishable by either

death, life imprisonment, or a term of years. United States v. Bass, 460

F.3d 830, 839 (6th Cir. 2006). The government sought the death

penalty. A jury spared Bass’s life, but recommended life in prison. Id.

Granting Bass compassionate release is unwarranted and would be

inconsistent with the jury’s decision, a decision that directed that Bass

be incarcerated for the rest of his life.

   This Court recognized the gravity of Bass’s crimes and the violent,

anti-social nature of his character when it awarded him not one, but

two, life terms. Nothing material has changed since his sentencing.

Bass is presently healthy and serving his sentence at a facility with no

prisoners or staff members infected with COVID-19. The need for just

punishment and the need to protect the community require that Bass




                                      17
Case 2:97-cr-80235-AJT ECF No. 1122, PageID.857 Filed 10/05/20 Page 18 of 20




serve out the life sentence that he was awarded by the jury and this

Court.

II.     The Bureau of Prisons has responded to Covid-19 by
        protecting inmates.

      The Bureau of Prisons has reacted quickly to confront Covid-19’s

spread within its facilities. Wilson v. Williams, 961 F.3d 829, 833–34

(6th Cir. 2020). For over almost a decade, the Bureau of Prisons has

maintained a detailed protocol for responding to a pandemic. Consistent

with that protocol, the Bureau of Prisons began planning for Covid-19

in January 2020. Wilson, 961 F.3d at 833–34.

      On March 13, 2020, the Bureau of Prisons started modifying its

operations to implement its Covid-19 Action Plan and minimize the risk

of Covid-19 transmission into and inside its facilities. Id.; see BOP

Covid-19 Modified Operations Website. Since then, as the worldwide

crisis has evolved, the Bureau of Prisons has repeatedly revised its

plan. Wilson, 961 F.3d at 834.

      Like all other institutions, penal and otherwise, the Bureau of

Prisons has not been able to eliminate the risks from Covid-19

completely, despite its best efforts. But the Bureau of Prisons’ measures

will help federal inmates remain protected from Covid-19 and ensure

                                      18
Case 2:97-cr-80235-AJT ECF No. 1122, PageID.858 Filed 10/05/20 Page 19 of 20




that they receive any required medical care during these difficult times.

Specific to Bass’s circumstances, FCI McKean, so far, has a perfect

record protecting its inmates from COVID-19.

III. If the Court were to grant Bass’s motion, it should stay the
     release order pending any appeal by the United States.

  If the Court were inclined to grant Bass’s motion, despite the

government’s arguments above, the government would request that the

Court’s release order include two provisions. First, the Court should

order that Bass be subjected to a 14-day quarantine before release.

Second, the Court should stay its order pending any appeal by the

government to the Sixth Circuit. More specifically, the government

would request that if the government files a notice of appeal before the

14-day quarantine ends, the Court’s order would automatically be

stayed through the completion of any appeal proceedings.




                                    19
Case 2:97-cr-80235-AJT ECF No. 1122, PageID.859 Filed 10/05/20 Page 20 of 20




                               Conclusion

  Bass’s motion should be denied.

                                         Respectfully submitted,

                                         Matthew Schneider
                                         United States Attorney

                                         s/ Timothy J. Wyse
                                         Timothy J. Wyse
                                         Assistant United States Attorney
                                         211 West Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         Phone: (313) 226-9144
                                         timothy.wyse@usdoj.gov


  October 5, 2020




                                    20
